DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The indefiniteness rejections have been overcome. However, new indefiniteness has been introduced.
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive.  Therefore, the rejections have been repeated and this action is made final herein.
In particular, Applicant argues that “Brennan teaches the opposite configuration of what is claimed – the claims recited that the ends of the forward track are above the end of the aft track, but Brennan plainly teaches that the ends of the forward track 22 are below both ends of the aft track 26.” However, this argument ignores the explanation in the statement of obviousness to combine.  That is, Applicants arguments ignore the motivation of providing the claimed relationship based on the inherent position of the forward track 22 of Brennan relative to the position of the aft track 26 when the seat of Brennan is in use, (during take-off and during substantially all of the time in flight when the fuselage is tipped upward toward the front).  In such a position of use, both ends of the forward track are above a lower end of the rear track.  Still further, Applicant’s argument ignores another part of the motivation for the relative positions recited, which is that doing so would provide “the benefit of a more reclined maximum reclined position.” Based on this explanation, the examiner asserts that Brennan does provide the claimed positional relationships.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 14, lines 10-11, “between the first track and the aft end” appears to refer back to the second track, but is not consistent with the verb “having” associated therewith; and 
Claims 15-18 and 20 are indefinite as depending from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markus (US 7073860) in view of Brennan (US 2003/0111888).
Markus shows and discloses the details set forth in the previous Office Action, including the forward and aft tracks, but lack positioning the forward and rearward ends of the forward track above the forward end of the aft track.
On the other hand, Brennan has a similar seat with forward and aft tracks 26 and 22 and further shows in Figures 1-2 the forward track having front and rear ends above the front end of the rear track.  
It would have been obvious to provide the forward track of Markus with its ends above a front end of the rear track, as taught by Brennan because doing so would provide the benefit of a more reclined maximum reclined position and it would also have been obvious to provide such a position merely by the inherency of the forward track being higher when the plane fuselage in which the seat is located is slanted forward and upward during takeoff and flight.  
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

14.    An aircraft seat comprising: 
a seat pan (23, shown in the embodiment of Figure 10 of Markus);
a single piece spreader (22 of the embodiment in Figure 10 of Markus) coupled to the seat pan (by slots 59, 60 and members 33 and 34 in the embodiment of Figure 10 of Markus), wherein the single piece spreader comprises:
a forward end;
an aft end;
a first track between the forward end and the aft end (59 shown in Figure 10 of Markus), the first track comprising a first end (rear end) and a second end (front end), wherein the first track is continuously slanted forwardly and upwardly between the first end of the first track and the second end of the first track (as shown in Figure 10 of Markus):
a second track (60 shown in Figure 10 of Markus) having a first end (rear end) and a second end (front end) and between the first track and the aft end, wherein the second track is continuously slanted forwardly and downwardly between the first end of the second track and the second end of the second track (as shown in Figure 10 of Markus),
wherein the first end of the first track and the second end of the first track are at a vertical position above a vertical position of the second end of the second track (in accordance with the statement of obviousness),
wherein, for each of the first track and the second track, the first end is more proximate to the aft end of the single piece spreader than the second end (as shown in Figure 10 of Markus),
wherein the first track is configured to receive a first sliding member and the second track is configured to receive a second sliding member such that the first sliding member is slidable within the first track and the second sliding member is slidable within the second track (as shown and described with regard to Figure 10 of Markus).

16.    The aircraft seat of claim 14, wherein the single piece spreader does not provide additional structure above the seat pan (Figure 10 of Markus).

17.    The aircraft seat of claim 14, wherein the aircraft seat comprises an upright position and a reclined position, and wherein in the reclined position, the aircraft seat is displaced downward and forward with respect to the upright position (a major portion of the seat 23 is displaced forward and downward in the reclined position, as shown in Figure 10 of Markus).

18.    The aircraft seat of claim 14, wherein the first track and the second track are disposed on an inside surface of the single piece spreader (the first and second tracks 59, 60 are completely circumscribed in the closed curve of slots 59, 60 such that the tracks are disposed on an inside surface of the spreader 22 of Markus).


Claim 1, 4-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markus (US 7073860) and Brennan (US 2003/0111888) in view of Henshaw (US 2017/0021930).
Markus and Brennan provide many of the details of the independent claims, including spreaders 22 and tracks 59, 60 of Markus and analogous structures also shown by Brennan, but lack an aperture in the spreader that is spaced from the tracks and configured for receiving a tube.
Henshaw, on the other hand, shows a similar seating arrangement with spreaders and tracks, and further shows apertures in the spreaders for receiving the tubes.  
It would have been obvious to include one or more apertures, as taught by Henshaw, in the spreaders of the combination with Markus because doing so would provide the benefit of securing adjacent spreaders to each other with a tube for a strong, light frame. 
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1.    An aircraft seat comprising: 
a seat pan (23, shown in the embodiment of Figure 10 of Markus); and
at least one spreader (22 of the embodiment in Figure 10 of Markus) coupled to the seat pan (by slots 59, 60 and members 33 and 34 in the embodiment of Figure 10 of Markus), wherein the at least one spreader comprises:
a forward track (59 shown in Figure 10 of Markus) having a first end (rear end) and a second end (front end) and positioned at a forward portion surface of the at least one spreader, wherein the forward track is continuously slanted forwardly and upwardly between the first end of the forward track and second end of the forward track (as shown in Figure 10 of Markus); 
an aft track aft of the forward track, the aft track (60 shown in Figure 10 of Markus) having a first end (rear end) and a second and (front end) positioned at a rearward portion surface of the at least one spreader, wherein the aft track is continuously slanted forwardly and downwardly between the first end of the aft track and the second end of the aft track (as shown in Figure 10 of Markus); and 
at least one aperture configured to receive a seat tube of the aircraft seat (apertures in the spreaders of Henshaw for receiving tubes 916 and 918 shown, for example, in Figure 9C of Henshaw and applied in accordance with the statement of obviousness above), 
wherein each track is positioned forward of a rear surface of a seat back of the aircraft seat and arranged so that the first end of the forward track is a portion of the forward track most proximate to the rear surface and the first end of the aft track is a portion of the aft track most proximate to the rear surface (as shown in Figure 10 of Markus),
wherein the at least one aperture is spaced away from each track (as shown in Henshaw and applied in the combination), 
wherein the first end of the forward track and the second end of the forward track are at a vertical position above a vertical position of the second end of the aft track (in accordance with the statement of obviousness), and
wherein, repeated movement of the aircraft seat between the upright position and the reclined position (although functionally recited, the seat shown in Figure 10 of Markus is capable of this function by the structure and the reclining described from column 1, line 51 through column 2, line 5) causes a rocking motion of the aircraft seat (where rocking motion is inherent in the arcuate structure of the tracks, even through a small angle of rotation as well as through repeated movement back and forth) such that a position of the seat back is fixed relative to a position of the seat pan during the rocking motion (as shown by the rigid connection between the seat back and the seat pan of Markus).

4.    The aircraft seat of claim 1, wherein the at least one spreader does not provide additional structure above the seat pan (Figure 10 of Markus).

5.    The aircraft seat of claim 1, further comprising a forward sliding member (33 of Markus) that slides within the forward track and an aft sliding member (34 of Markus) that slides within the aft track (as shown in Figure 10 of Markus).

6.    The aircraft seat of claim 5, wherein when the forward sliding member slides within the forward track and the aft sliding member slides within the aft track, the aircraft seat is moved between the upright position and the reclined position ((as shown in other figures of Markus, and as necessitated by the structural relationship of sliding members 33 and 34 relative to the tracks 59 and 60 shown in Figure 10 of Markus).

7.    The aircraft seat of claim 6, wherein in the reclined position, the aircraft seat is displaced downward and forward with respect to the upright position (a major portion of the seat 23 is displaced forward and downward in the reclined position, as shown in Figure 10 of Markus).

8.    A low rise spreader for a passenger seat having a seat pan (23, shown in the embodiment of Figure 10 of Markus) and a seat back (26, shown in other embodiments and also shown in the embodiment of Figure 10 of Markus), the low rise spreader comprising:
a forward end;
an aft end;
a first track between the forward end and the aft end (59 shown in Figure 10 of Markus), the first track comprising a first end (rear end) and a second end (front end), wherein the first track is continuously slanted forwardly and upwardly between the first end of the first track and the second end of the first track (as shown in Figure 10 of Markus); 
a second track between the forward end and the aft end and between the first track and the aft end (60 shown in Figure 10 of Markus), the second track comprising a first end (rear end) and a second end (front end), wherein the second track is continuously slanted forwardly and downwardly between the first end of the second track and the second end of the second track (as shown in Figure 10 of Markus); and 
at least one aperture configured for coupling the low rise spreader to a seat tube (apertures in the spreaders of Henshaw for receiving tubes 916 and 918 shown, for example, in Figure 9C of Henshaw and applied in accordance with the statement of obviousness above),
wherein the at least one aperture is spaced away from each track (as shown in Henshaw and applied in the combination),
wherein the first end of the first track and the second end of the first track are at a vertical position above a vertical position of the second end of the second track (in accordance with the statement of obviousness), 
wherein, for each of the first track and the second track, the first end is a portion of the track most proximate to the aft end (as shown in Figure 10 of Markus), and
wherein the low rise spreader is a unitary piece such that the first track, the second track, and the at least one aperture are integrally formed within the low rise spreader (Figure 10 of Markus and teachings of apertures in a unitary spreader, as shown, for example, in Figure 9C of Henshaw).

9.    The low rise spreader of claim 8, wherein the low rise spreader is coupled to the seat tube of the passenger seat via the at least one aperture (apertures taught by Henshaw for receiving, for example, tubes 916, 918 shown in the spreader of Figure 9C of Henshaw, and applied in the combination with Markus).

10.    The low rise spreader of claim 8, wherein the passenger seat further comprises a first sliding member (33) and a second sliding member (34), wherein the first sliding member slides within the first track and the second sliding member slides within the second track to provide the rocking motion (as shown in Figure 10 of Markus).

11.    The low rise spreader of claim 10, wherein during the rocking motion, the passenger seat is displaced downward and forward into a reclined position (a major portion of the seat 23 is displaced forward and downward in the reclined position, as shown in Figure 10 of Markus).

15.    The aircraft seat of claim 14, wherein the single piece spreader further comprises at least one aperture, wherein the single piece spreader is coupled to a seat tube via the at least one aperture (apertures in the spreaders of Henshaw for receiving tubes 916 and 918 shown, for example, in Figure 9C of Henshaw and applied in accordance with the statement of obviousness above).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markus (US 7073860) and Brennan (US 2003/0111888) in view of Hadden (US 5133587).
Markus and Brennan provide the details of claim 14, as set forth in the rejection of claim 14 above, including a single piece spreader, but lacks the specifics of showing a seat belt attachment point on the single piece spreader.
On the other hand, Hadden shows in Figure 6 a spreader 61 with a seat belt attachment point at 60.
It would have been obvious to provide a seat belt attachment point on the single piece spreader 22 of Markus, as taught by Hadden because doing so would provide the advantage of a means for securing a seat occupant in the seat.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

20.    The aircraft seat of claim 14, wherein the single piece spreader further comprises a seat belt attachment point (in accordance with the statement of obviousness above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636

/DAVID E ALLRED/Primary Examiner, Art Unit 3636